Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed November 30, 2020.  
Claims 7, 9, 11, 13, 41, 42, 44, 45, and 52 have been amended.
Claims 1-53 are pending in the present application.  
This application contains claims 1-6, 8, 10, 12, 14-40, 43, 46-51 drawn to an invention nonelected without traverse in the filed on June 4, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 7, 9, 11, 13, 41, 42, 44, 45, 52, and 53 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
In the previous Office Action mailed July 28, 2020, the Drawings were objected to because some Drawings referenced the colors, “green”, “blue” and “red”.  This objection is withdrawn in view of Applicant’s Amendment to the Specification filed November 30, 2020 to remove any reference to color drawings.
Claim Rejections - 35 USC § 112
In the previous Office Action mailed July 28, 2020, claim 45 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is withdrawn in view of Applicant’s Amendment to claim 45 to now be dependent on claim 44.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed July 28, 2020, claims 7, 9, 11, 13, 41, 42, 52, and 53 were rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication 2014/0348889 A1 to Breuer et al. (hereinafter, “Breier”) (submitted and made of record on the IDS filed September 20, 2018).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed November 30, 2020.


******
In the previous Office Action mailed July 28, 2020, claims 7, 9, and 11 were rejected under 35 U.S.C. 103 as being obvious over WO 2005/013915 A2 to Coussens et al. (hereinafter, “Coussens”).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed November 30, 2020.


In the previous Office Action mailed July 28, 2020, claims 7, 9, 11, and 13 were rejected under 35 U.S.C. 103 as being obvious over Chen et al. (Journal of Cell Science, 2011 Vol. 124:4115-4124).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed November 30, 2020.


Claims Rejection - Improper Markush
In the previous Office Action mailed July 28, 2020, claim 41 was rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  This rejection is withdrawn in view of Applicant’s Amendment to claim 41 filed November 30, 2020 to remove the improper grouping of alternatives from the claim.
    

Double Patenting
In the previous Office Action mailed July 28, 2020, claims 41, 42, 52 and 53 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No 9,446,175.  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed July 28, 2020.  


Response to Arguments
In response to this rejection, Applicants request that the provisional rejection be 


Applicant’s Amendment filed November 30, 2020 necessitated the new grounds of rejection(s) presented below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 7, 9, 11, 13, 41, 42, 44, 45, 52, and 53 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication 2014/0348889 A1 to Breuer et al. (hereinafter, “Breier”) (submitted and made of record on the Information Disclosure Statement (IDS) filed September 20, 2018) in view of Dahlman et al. (Nat Nanotechnology, 2014 Vol. 9:648-655 (submitted and made of record on the IDS filed February 3, 2020).
The claims are drawn to a method of reducing an atherosclerotic lesion, inhibiting progression of atherosclerosis, reversing atherosclerosis or treating atherosclerosis in a subject, the methods comprising administering to the subject a nanoparticle formulated for delivery to an endothelial cell, the nanoparticle comprising an agent that decreases in an endothelial cell in the subject the activity or level of an endothelial TGFsignaling polypeptide selected from the group consisting of TGF, TGF, TGF, TGFR1, and TGFR2, thereby reducing or inhibiting the atherosclerotic lesion, inhibiting progression of atherosclerosis, reversing atherosclerosis or treating atherosclerosis in the subject.
Breuer teach compositions and methods for treating and preventing neointimal stenosis comprising the administration of an agent that decreases in an endothelial cell  signaling polypeptide.  See Abstract, for example.  Breuer teach exemplary injuries that result in stenosis or restenosis include trauma to an atherosclerotic lesion (as seen with angioplasty or stent), a resection of a lesion (as seen with endarterectomy), an external trauma (e.g., a cross-clamping injury), or a surgical anastomosis.  See Detailed Description of the Invention and paragraph [0032].  In fact, Breuer explicitly disclose:
Methods are disclosed for inhibiting neointima stenosis. In some embodiments, the neointima stenosis results from injury to the vascular wall (endothelium) after a medical procedure, such as angioplasty, vascular graft implantation, or stent placement; and 

The disclosed methods can therefore be used to prevent or inhibit neointimal stenosis or restenosis, e.g., after angioplasty, vascular graft, or stent

Breuer also teach the methods of their invention generally involve the use of a TGF inhibitor to inhibit endothelial-to-mesenchymal transition (Endo-MT) of vascular endothelial cells into smooth muscle cells (SMC) at sites of endothelial damage.  See Abstract.  Breuer teach the agent that decreases in an endothelial cell in the subject the activity or level of an endothelial TGF signaling polypeptide is an RNAi effective in silencing TGFR1 gene expression.
Breuer also teach that the compositions of their invention are encapsulated into microspheres, nanospheres, microparticles and/or microcapsules and are delivered at the site of endothelial damage.
The method steps of Breuer are the same as claimed, namely administering to a subject an agent that decreases in an endothelial cell in the subject the activity or level of an endothelial TGF signaling polypeptide.  Any underlying mechanism of action would 
Furthermore, Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993). Again, see MPEP 2112 with respect to inherency.	Breuer do not necessarily teach a nanoparticle formulated for delivery to an endothelial cell.
Dahlman et al. teach selective targeting or expression of polynucleotides, such as RNAi compositions to an endothelial cell using nanoformulations based on polymeric materials.  Dahlman et al. teach that nanoparticles improve the ability to study endothelial gene function in vivo and may be used to treat diseases causes by vascular dysfunction.
Before the effective filing date of the claimed invention, an agent that decreases in an endothelial cell the activity or level of an endothelial TGFsignaling polypeptide was routinely used in the prior art.  The prior art to Breuer provided clear motivation to use said agent in a method of reducing an antherosclerotic lesion or a method of reducing, inhibiting or reversing an EndMT in a subject. 
R1 gene expression of Breuer in a nanoparticle formulated for delivery to an endothelial cell for the purpose of facilitating high efficient endothelial polynucleotide delivery.
It would have been obvious and a person of ordinary skill in the art would have reasonably expected success to use the teachings of Breuer and Dahlman et al. to devise the methods as presently claimed.  
Therefore, it is the Examiner’s position that the invention would have been prima facie obvious before the effective filing date of the claimed invention.


******
Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being obvious over WO 2005/013915 A2 to Coussens et al. (hereinafter, “Coussens”) (submitted and made of record in the Office Action filed July 28, 2020) in view of Dahlman et al. (Nat Nanotechnology, 2014 Vol. 9:648-655 (submitted and made of record on the IDS filed February 3, 2020).
The claims are as described above.
Coussens teach modulation of TGFe.g. TGFantagonist such as a nucleic acid encoding a TGF- specific inhibitory agent), and generally methods for the prevention and treatment of conditions associated with vascular permeability.  See Abstract, Modes pathological basis for the disease entity atherosclerosis, a subtype of arteriosclerosis as evidenced by Atheroma - From Wikipedia, the free encyclopedia (downloaded from https://en.wikipedia.org/wiki/Atheroma on July 21, 2020) (submitted and made of record in the Office Action filed July 28, 2020).  
Coussens teach that vascular smooth muscle cells (VSMCs) and endothelial cells (ECs) are majorly affected at the site of vascular injury and the nucleic acids of their invention can be transferred into a variety of tissues in vivo by lipid encapsulation or using the particle bombardment method to treat disease and disorders associated with VSMCs and ECs.
The method steps of Coussens are the same as claimed, namely administering to a subject an agent that decreases in an endothelial cell in the subject the activity or level of an endothelial TGF signaling polypeptide.  Any underlying mechanism of action would naturally flow and be inherent to administration of the agent.  See MPEP 2112 with respect to inherency.  
Furthermore, Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993). Again, see MPEP 2112 with respect to inherency.
Coussens do not necessarily teach a nanoparticle formulated for delivery to an endothelial cell.
Dahlman et al. is relied upon as discussed above.
Before the effective filing date of the claimed invention, an agent or polynucleotide that decreases in an endothelial cell the activity or level of an endothelial TGFsignaling polypeptide was routinely used in the prior art.  The prior art to Coussens provided clear motivation to use said agent or polynucleotide in a method of treating an antherosclerotic lesion (e.g. atheroma) in a subject.  
Before the effective filing date of the claimed invention, nanoformulations based on polymeric materials were routinely used to target and deliver polynucleotides to endothelial cells or sites of endothelial damage.  A person of ordinary skill in the art would have been motivated to deliver the TGFagent or polynucleotide (e.g. TGFantagonist) of Coussens in a nanoparticle formulated for delivery to an endothelial cell for the purpose of facilitating high efficient endothelial polynucleotide delivery.  
It would have been obvious and a person of ordinary skill in the art would have reasonably expected success to use the teachings of Coussens and Dahlman et al. to devise the methods as presently claimed.  
Therefore, it is the Examiner’s position that the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Claims 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being obvious over Chen et al. (Journal of Cell Science, 2011 Vol. 124:4115-4124) (submitted and made of record in the Office Action filed July 28, 2020) in view of Dahlman et al. (Nat Nanotechnology, 2014 Vol. 9:648-655 (submitted and made of record on the IDS filed February 3, 2020).
The claims are as described above.
Chen et al. teach human miRNA Let-7g prevents atherosclerosis by inhibiting the uptake of oxidized low density lipoprotein (ox-LDL) into endothelial cells (ECs) and primary human aortic VSMCs.  See Abstract.  
Specifically, Chen et al. teach that a let-7g mimic was administered to ECs and VSMCs. See Figures 2D-2G, for example. 
Chen et al. do not necessarily teach that Let-7 is an agent that decreases in an endothelial cell in the subject the activity or level of an endothelial TGF signaling polypeptide, however, before the effective filing date of the claimed invention, it was known that Let-7g is an agent that decreases an endothelial TGF signaling polypeptide as evidenced by Liao et al. (Journal of the American College of Cardiology, 2014 Vol. 63:1685-1694) (submitted and made of record in the Office Action filed July 28, 2020).
Furthermore, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 
The method steps of Chen et al. are the same as claimed, namely administering to a subject an agent that decreases in an endothelial cell in the subject the activity or level of an endothelial TGF signaling polypeptide.  Any underlying mechanism of action would naturally flow and be inherent to administration of the agent.  See MPEP 2112 with respect to inherency.  
Furthermore, Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Chen et al. do not necessarily teach a nanoparticle formulated for delivery to an endothelial cell.
Dahlman et al. is relied upon as discussed above.
Before the effective filing date of the claimed invention, an agent that decreases in an endothelial cell the activity or level of an endothelial TGFsignaling polypeptide was routinely used in the prior art for the treatment of atherosclerosis.  The prior art to Chen et al. provided clear motivation to use said agent in a method of treating atherosclerosis in a subject.  
Before the effective filing date of the claimed invention, nanoformulations based on polymeric materials were routinely used to target and deliver polynucleotides to endothelial cells or sites of endothelial damage.  A person of ordinary skill in the art would have been motivated to deliver the Let-7g mimic of Chen et al. in a nanoparticle 
It would have been obvious and a person of ordinary skill in the art would have reasonably expected success to use the teachings of Chen et al. and Dahlman et al. to devise the methods as presently claimed.  
Therefore, it is the Examiner’s position that the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635